DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-14, and 16-22 of US Application No. 16/688,757 are currently pending and have been examined. Applicant amended claims 1-5, 8-13, 16, and 17, and canceled claims 7 and 15.

Response to Arguments/Amendments
The previous rejections of claims 1, 3, 9, and 11 under 35 USC §102 are withdrawn. Applicant amended the claims to include limitations not taught by Zou. However, new rejections of claims 1, 3, 9, and 11 under 35 USC § 103 in view of Zou and Akhavan-Tafti are set forth below. 
Applicant argues that Akhavan-Tafti does not teach two different types of service at the same time, while the PR is moving. Examiner agrees that Akhavan-Tafti, on its own, does not teach two different types of service at the same time, while the PR is moving. However, the combination of Zou and Akhavan-Tafti does teach these limitations. Zou discloses a robot 124A (i.e., primary AGV) that may individually move an item between locations within a storage facility. To move the item, robot 124A supports the item and moves the item as robot 124A moves. For larger items, additional robots (i.e., auxiliary AGVs) may join robot 124A to form a macro robot, where each robot may perform individual movements in concert with each other. See Zou at 4:55-57. Assisting in moving the object is a first type of service that is provided by the additional robots. To assist in moving the object, the additional robots are moving in concert with, i.e., while the robot 124A is moving. Akhavan-Tafti discloses a deployable mobile power transmitter MPT (i.e., auxiliary AGV) that may relocate to a power receiver PR (i.e., primary AGV) to transmit power (i.e., second type of service) from the MPT to the PR. See Akhavan-Tafti at ¶ [0036].  Power receiver PR may be mobile. See ¶ [0009]. MPT 100 can charge PR 102 while PR 102 continues operation. See Fig. 6 and ¶ [0051]. In other words, MPT 100 can provide charging while power receiver PR is moving, i.e., in operation. The combination of Zou and Akhavan-Tafti discloses a robot 124A that receives an object moving assistance from another robot. The robots move in concert. If robot 124A needs recharging, MPT 100 can charge robot 124A while robot 124A continues operation, i.e., moving the object. In combination, the additional robot of Zou and the MPT 100 of Akhavan-Tafti may perform different services to robot 124A simultaneously, while robot 124A is moving the object. Accordingly, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “wherein the first type of service and the second type of service are one of a battery charging service, a lifting service, a navigation service, or a path clearance service”. Given the limitations broadest reasonable interpretation, both of the first type and second type of services can be the same service. For example, both of the first type of service and the second type of service may be a battery charging service. However, this is inconsistent with claim 1, which recites the “second type of service different from the first type of service”. For this examination claim 1 will be interpreted as:
wherein the first type of service is one of a battery charging service, a lifting service, a navigation service, or a path clearance service, and
wherein the second type of service is a different one of the battery charging service, the lifting service, the navigation service, or the path clearance service.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-11, 14-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zou (US 9,637,310 B1) in view of Akhavan-Tafti (US 2019/0308513 A1, “Akhavan”).

Regarding claims 1 and 9, Zou discloses a mobile robot group for moving an item and teaches:
a primary automated guided vehicle (AGV) that is configured to execute a first operation of the one or more operations (robot 124A may individually move an item between locations within a storage facility – see at least 4:55-57); 
a plurality of auxiliary AGVs, wherein each auxiliary AGV is configured to execute an auxiliary operation (for larger items, may perform individual movement in concert with other robots within a macro robot – see at least 4:52-64; other robots = auxiliary AGVs); and 
a server in communication with the primary AGV and the plurality of auxiliary AGVs (local management system 120 – see at least 4:52-64), the server being configured to: 
determine a requirement of the primary AGV for a first type of service [ ] (management system may generate an instance of a macro robot to move an object – see at least c. 6, l. 33-41; macro robots are created to move large or uniquely shaped objects c. 4, l. 52-64), 
select a first auxiliary AGV from the plurality of auxiliary AGVs based on the determination of the requirement for the first type of service (management system 120 allocate robots to a macro robot – see at least c. 6, l. 33-41), 
[ ],
and communicate instructions to the first auxiliary AGV [ ], wherein, based on the instructions, the first auxiliary AGV executes a corresponding auxiliary operation to provide the first type of service to the primary AGV [ ] (local management system 120 may send instructions to robots 124 to form a macro robot to assist in moving a large or uniquely shaped object – see at least c. 4, l. 52-64),
wherein the first type of service [ ] are provided respectively by the first auxiliary AGV [ ] while the primary AGV is moving (robot 124A and additional robots 124 may form a macro robot, where each robot may perform individual movements in concert with each other – see at least 4:55-57).  

Zou fails to teach determine a requirement of the primary AGV for a second type of service different from the first type of service; select a second auxiliary AGV from the plurality of auxiliary AGV’s based on the determination of the requirement for the second type of service; communicate instructions to the second auxiliary AGV; execute operations at the same time as the second type of service to the primary AGV; wherein the first type of service and the second type of service different from the first type of service are provided respectively by the first auxiliary AGV and the second auxiliary AGV to the primary AGV while the primary AGV is moving.

However, Akhavan discloses a system and method for power delivery and teaches:
wherein the server is further configured to: determine a requirement of the primary AGV for a second type of service, select a second auxiliary AGV from the one or more auxiliary AGVs, based on the determination of the requirement for the second type of service, and communicate a second set of instructions to the second auxiliary AGV, wherein, based on the second set of instructions, the second auxiliary AGV executes a corresponding auxiliary operation to provide the second type of service to the primary AGV, while the primary AGV executes the first operation (a deployable mobile power transmitter MPT may relocate to a power receiver PR to transmit power from the MPT to the PR – see at least ¶ [0036]; MPT may be moved without human intervention – see at least ¶ [0036]; PR is a device that uses electrical power to perform a task, such as a robot – see at least ¶ [0038]; power may be delivered via a physical connector, such as a charging cable – see at least ¶ [0010], [0046], [0048]; power receiver may be stationary or mobile – see at least ¶ [0009]; MPT 100 can charge PR 102 while PR 102 continues operation – see at least Fig. 6 and ¶ [0051]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile robot group for moving an item of Zou to provide a second type of service by a second auxiliary AGV, as taught by Akhavan, to provide indefinite operation of the primary AGV (Akhavan at ¶ [0035]).

Regarding claims 2 and 10, Akhavan further teaches:
wherein the first type of service is a battery charging service and the auxiliary operation executed by the first auxiliary AGV is a battery charging operation, and wherein, based on the instructions, the first auxiliary AGV executes the battery charging operation to charge a battery of the primary AGV (a deployable mobile power transmitter MPT may relocate to a power receiver PR to transmit power from the MPT to the PR – see at least ¶ [0036]; MPT may be moved without human intervention – see at least ¶ [0036]; PR is a device that uses electrical power to perform a task, such as a robot – see at least ¶ [0038]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined mobile robot group for moving an item of Zou and Akhavan to provide a battery charging service, as further taught by Akhavan, to provide indefinite operation of the primary AGV (Akhavan at ¶ [0035]).

Regarding claims 3 and 11, Zou further teaches:
wherein the first type of service is a lifting service and the auxiliary operation executed by the first auxiliary AGV is a lifting operation, and wherein, based on the instructions, the first auxiliary AGV executes the lifting operation to enable the primary AGV to lift a storage unit in the storage facility (for large, heavy or uniquely-shaped items, local management system 120 may provide instructions to robot 124A and other robots to work in concert to move the item – see at least Fig. 2 and 4:52-64; mobile drive units 1120 may dock with transport inventory holders 130 and lift the holders – see at least 20:25-30).  

Regarding claim 6, Akhavan further teaches:
wherein the server is further configured to predict a time-instance at which the first type of service is required by the primary AGV, and wherein the requirement for the first type of service is determined based on the predicted time-instance (a charging session is scheduled based on a time indicated in a charging request from PR 102 – see at least ¶ [0057]-[0058]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined mobile robot group for moving an item of Zou and Akhavan to predict a time-instance of the service, as further taught by Akhavan, to provide indefinite operation of the primary AGV (Akhavan at ¶ [0035]).

Regarding claims 7 and 15, Akhavan further teaches:
wherein the server is further configured to: determine a requirement of the primary AGV for a second type of service, select a second auxiliary AGV from the one or more auxiliary AGVs, based on the determination of the requirement for the second type of service, and communicate a second set of instructions to the second auxiliary AGV, wherein, based on the second set of instructions, the second auxiliary AGV executes a corresponding auxiliary operation to provide the second type of service to the primary AGV, while the primary AGV executes the first operation (a deployable mobile power transmitter MPT may relocate to a power receiver PR to transmit power from the MPT to the PR – see at least ¶ [0036]; MPT may be moved without human intervention – see at least ¶ [0036]; PR is a device that uses electrical power to perform a task, such as a robot – see at least ¶ [0038]; power may be delivered via a physical connector, such as a charging cable – see at least ¶ [0010], [0046], [0048]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined mobile robot group for moving an item of Zou and Akhavan to provide a second type of service by a second auxiliary AGV, as further taught by Akhavan, to provide indefinite operation of the primary AGV (Akhavan at ¶ [0035]).

Regarding claims 8 and 16, Akhavan further teaches:
wherein the first and second auxiliary AGVs simultaneously provide the first and second type of services to the primary AGV, respectively, while the primary AGV executes the first operation (MPT 100 may attach to PR 102 while charging to enable continuous operation of PR 102 – see at least ¶ [0049]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined mobile robot group for moving an item of Zou and Akhavan to provide multiple services simultaneously, as further taught by Akhavan, to provide continuous and indefinite operation of the primary AGV (Akhavan at ¶ [0035], [0049]).

Regarding claim 14, Akhavan further teaches:
wherein the first auxiliary AGV engages in physical contact with the primary AGV for executing the corresponding auxiliary operation (power may be delivered via a physical connector, such as a charging cable – see at least ¶ [0010], [0046], [0048]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined mobile robot group for moving an item of Zou and Akhavan to provide a physical contact with the primary AGV, as further taught by Akhavan, to charge the AGV for providing indefinite operation of the primary AGV (Akhavan at ¶ [0035]).

Regarding claim 17, Zou discloses a mobile robot group for moving an item and teaches:
a movement mechanism for traversing a path in a storage facility to execute a first operation (robot 124A may move within storage facility 122A – see at least c. 4, l. 33-64); and 
at least one interface for allowing [a] plurality of auxiliary AGVs to engage with the primary AGV (interface 240 allows robot 124A and other robots 124 to form an arrangement for moving an item – see at least Fig. 2 and c. 6, l. 18-32), 
wherein, when the primary AGV requires a first type of service [ ], a first auxiliary AGV [ ] engage [ ] with the primary AGV by way of the at least one interface and provide the first type of service [ ] to the primary AGV while the primary AGV is moving (robot 124A; for larger items, additional robots may join robot 124A to form a macro robot, where each robot may perform individual movements in concert with each other – see at least c. 4, l. 55-57).  

Zou fails to teach wherein, when the primary AGV requires a second type of service, a second auxiliary AGV of the plurality of auxiliary AGVs engage at the same time with the primary AGV by way of the at least one interface and provide the second type of service, respectively, to the primary AGV while the primary AGV is moving.  

However, Akhavan discloses a system and method for power delivery and teaches:
a movement mechanism for traversing a path in a storage facility to execute a first operation (power receiver PR is a device, such as a robot, that uses electrical power to perform a task – see at least ¶ [0038]; PR may be mobile – see at least ¶ [0009]; PR may be a vehicle with wheels – see at least Fig. 1A); and 
an engagement mechanism for allowing one or more auxiliary AGVs to engage with the primary AGV (power may be delivered via a physical connector, such as a charging cable – see at least ¶ [0010], [0046]; power may be transmitted to PR 102 via a cable 126 – see at least Fig. 3 and ¶ [0048]), 
wherein the primary AGV requires a second type of service, a second auxiliary AGV of the plurality of auxiliary AGVs engage at the same time with the primary AGV by way of the at least one interface and provide the second type of service, respectively, to the primary AGV while the primary AGV is moving (a deployable mobile power transmitter MPT may relocate to a power receiver PR to transmit power from the MPT to the PR – see at least ¶ [0036]; MPT may be moved without human intervention – see at least ¶ [0036]; PR is a device that uses electrical power to perform a task, such as a robot – see at least ¶ [0038]; power may be delivered via a physical connector, such as a charging cable – see at least ¶ [0010], [0046], [0048]; MPT 100 can charge PR 102 while PR 102 continues operation – see at least Fig. 6 and ¶ [0051]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile robot group for moving an item of Zou to provide a second type of service by a second auxiliary AGV, as taught by Akhavan, to provide indefinite operation of the primary AGV (Akhavan at ¶ [0035]).

Regarding claim 18, Zou further teaches:
a battery for powering the primary AGV to execute the first operation (robots may include batteries – see at least c. 13, l. 39-54).  

Regarding claim 19, Zou further teaches:
a lifting mechanism for lifting a storage unit in the storage facility (docking head 1310 lifts inventory holder 1130 when docked – see at least Fig. 13 and 24:16-39).  

Regarding claim 20, Zou further teaches:
a controller for communicating with a server, wherein the primary AGV executes the first operation based on a set of instructions received from the server by way of the controller (each robot is configured to perform an action based on instructions received from a local management system – see at least 4:52-64; mobile drive units 1120 transport inventory holders 1130 in response to commands communicated by management module 1110 – see at least Fig. 11 and 16:29-44; a processor of the robot may execute the instructions to perform the task – see at least 15:56-59).

Regarding claim 22, Zou further teaches: 
wherein the first type of service [ ] are one of a battery charging service, a lifting service, a navigation service, or a path clearance service (robot may include docking head 1310 that lifts inventory holder 1130 when docked – see at least Fig. 13 and 24:16-39).

Akhavan further teaches:
wherein the first type of service and the second type of service are one of a battery charging service, a lifting service, a navigation service, or a path clearance service (a deployable mobile power transmitter MPT may relocate to a power receiver PR to transmit power from the MPT to the PR – see at least ¶ [0036]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined mobile robot group for moving an item of Zou and Akhavan to provide a charging service, as further taught by Akhavan, to provide indefinite operation of the primary AGV (Akhavan at ¶ [0035]).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Akhavan, as applied to claims 1 and 9, and further in view of Suzuki et al. (US 2019/0310656 A1, “Suzuki”).

Regarding claims 4 and 12, Zou and Akhavan fail to teach but Suzuki discloses a group robot and collective movement controlling method for the group robot and teaches:
wherein the first type of service is a navigation service and the auxiliary operation executed by the first auxiliary AGV is a navigation operation, and wherein, based on the instructions, the first auxiliary AGV executes the navigation operation to enable the primary AGV to navigate a path in the storage facility for executing the first operation (in a group robot, a leader robot may instruct follower robots to follow the leader robot – see at least ¶ [0142]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined mobile robot group for moving an item of Zou and Akhavan to provide a navigation service, as taught by Suzuki, to provide collective movement of the AGVs (Suzuki at ¶ [0001]).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of  Akhavan, as applied to claims 1 and 9 above, and further in view of Romano et al. (US 9,682,483 B1, “Romano”).

Regarding claims 5 and 13, Zou and Akhavan fail to teach but Romano discloses systems and methods for removing debris from warehouse floors and teaches:
wherein the first type of service is a path clearance service and the auxiliary operation executed by the first auxiliary AGV is a path clearance operation, and wherein, based on the instructions, the first auxiliary AGV executes the path clearance operation for clearing one or more obstacles from a path that is to be traversed by the primary AGV for executing the first operation (central control may be alerted to existence and location of an object on the warehouse floor and may route a cleanup robot to the location to retrieve the object – see at least abstract; cleanup robots are similar to the warehouse robots – see at least 2:28-37; warehouse robot may send notification to central control – see at least 3:11-26).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined mobile robot group for moving an item of Zou and Akhavan to provide a path clearance service, as taught by Romano, to prevent robots from running over objects and damaging the robot or the object (Romano at 18:26-29).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of  Akhavan, as applied to claim 1 above, and further in view of Dudar et al. (US 10,037,632 B2, “Dudar”).

Regarding claim 21, Zou and Akhavan fail to teach but Dudar discloses moving a UAV to a vehicle and teaches:
wherein the instructions communicated by the server to the first auxiliary AGV and the second auxiliary AGV include a position along a path of the primary AGV and include an optimal path to be followed by at least one of the first auxiliary AGV and the second auxiliary AGV to the position (server 130 identifies UAV 140 to send to vehicle 101 – see at least Fig. 6 and c. 7, l. 36-42; server 130 instructs UAV 140 to move to the location of vehicle 101 – see at least Fig. 6 and c. 7, l. 43-50; computing device may determine a path from the position of UAV 140 to a determined attachment or hovering position – see at least c. 6, l. 24-37).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined mobile robot group for moving an item of Zou and Akhavan to provide a position and path, as taught by Dudar, to so that the auxiliary AGV can attach to the primary AGV to provide the service (Dudar at c. 6, l. 24-37).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666